Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 12/22/2021.
Claims 1-25 are pending in this Office Action. Claims 1, 8, 13, 17 and 21 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application a continuation of  15942104, filed 03/30/2018 ,now U.S. Patent #11222082, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statements filed 01/07/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11222082. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11222082 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-25 of the instant application is fully disclosed by the U.S. Patent No. 11222082.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11222082.
Instant Application
U.S. Patent No. 11222082
1. A system comprising: 
a first processor to provide first computer processing unit identification (CPU ID) information, including first information to indicate whether an instruction set extension is supported by the first processor; and 
a second processor to provide second CPU ID information, including second information to indicate whether the instruction set extension is supported by the first processor, 


wherein the first CPU ID information can be changed by a hypervisor to provide incorrect information to a requesting process and the second CPU ID information cannot be changed by the hypervisor.















2. The system of claim 1, wherein the first processor is to provide the first CPU ID information in response to execution of a CPU ID instruction having an opcode of 0Fh A2h and indicating, in an EAX register, information to be returned in a result of the CPU ID instruction.

3. The system of claim 2, wherein the CPU ID instruction further indicates, in an ECX register, additional information to be returned in the result.

4. The system of claim 1, wherein the instruction set extension is one of a plurality of instruction set extensions, including SIMD instruction set extensions.

5. The system of claim 1, wherein the first CPU ID information includes third information to indicate a memory bandwidth capability.

6. The system of claim 1, wherein the second processor is to communicate at least some of the second CPU ID information to the first processor.






7. The system of claim 1, wherein the second processor is to determine that an instruction is not supported by the first processor.


8. A method comprising: 
determining, with a first processor, first computer processing unit identification (CPU ID) information, including first information to indicate whether an instruction set extension is supported by the first processor; and 
determining, with a second processor, second CPU ID information, including second information to indicate whether the instruction set extension is supported by the first processor, 
wherein the first CPU ID information can be changed by a hypervisor to provide incorrect information to a requesting process and the second CPU ID information cannot be changed by the hypervisor.
1. A system comprising: 
a first processor; and 




a second processor to: 
determine actual computer processing unit identification (CPU ID) information about the first processor, including information that correctly indicates whether an instruction set extension is supported by the first processor; and 

correct incorrect CPU ID information about the first processor with the actual CPU ID information, including to correct information that incorrectly indicates whether the instruction set extension is supported by the first processor with the information that correctly indicates whether the instruction set extension is supported by the first processor.

2. The system of claim 1, wherein the first processor is to invoke an instruction to determine CPU ID information about the first processor, and wherein in response to the instruction a hypervisor is to provide the incorrect CPU ID information.

3. The system of claim 2, wherein the actual CPU ID information cannot be changed by the hypervisor.

4. The system of claim 2, wherein the instruction is a CPU ID instruction having an opcode of 0Fh A2h and indicating, in an EAX register, information to be returned in a result of the CPU ID instruction.


5. The system of claim 4, wherein the CPU ID instruction further indicates, in an ECX register, additional information to be returned in the result.

6. The system of claim 1, wherein the instruction set extension is one of a plurality of instruction set extensions, including SIMD instruction set extensions.

7. The system of claim 1, wherein the actual CPU ID information includes information to indicate a memory bandwidth capability.

8. The system of claim 1, wherein the second processor is to communicate at least some of the actual CPU ID information to the first processor.

9. The system of claim 1, wherein the information that correctly indicates whether the instruction set extension is supported by the first processor indicates that an instruction is not supported by the first processor.

10. The system of claim 1, wherein the first processor is part of a computer processing unit (CPU) and the second processor is not part of a CPU.


16. A method comprising: 
determining, with a second processor, actual computer processing unit identification (CPU ID) information about a first processor, including information that correctly indicates whether an instruction set extension is supported by the first processor; and 




correcting, with the second processor, incorrect CPU ID information about the first processor with the actual CPU ID information, including correcting information that incorrectly indicates whether the instruction set extension is supported by the first processor with the information that correctly indicates whether the instruction set extension is supported by the first processor
9. The method of claim 8, wherein determining the first CPU ID information is in response to execution of a CPU ID instruction having an opcode of 0Fh A2h and indicating, in an EAX register, information to be returned in a result of the CPU ID instruction.



10. The method of claim 8, further comprising determining, with the second processor, that an instruction is not supported by the first processor.

11. The method of claim 8, further comprising communicating at least some of the second CPU ID information from the second processor to the first processor.

12. The method of claim 8, further comprising the second processor changing at least some of the first information.
17. The method of claim 16, further comprising: 
the first processor invoking an instruction having an opcode of 0Fh A2h to determine CPU ID information about the first processor; and 
in response to the instruction, a hypervisor providing the incorrect CPU ID information.

18. The method of claim 17, wherein the actual CPU ID information cannot be changed by the hypervisor.


19. The method of claim 16, further comprising the second processor communicating at least some of the actual CPU ID information to the first processor.

20. The method of claim 16, wherein determining the information that correctly indicates whether the instruction set extension is supported by the first processor includes determining information that indicates that an instruction is not supported by the first processor, and 
wherein the first processor is part of a computer processing unit (CPU) and the second processor is not part of a CPU.
13. A system comprising: 
a first processor to provide first computer processing unit identification (CPU ID) information, including first information to indicate whether an instruction set extension is supported by the first processor; 
a second processor to provide second CPU ID information, including second information to indicate whether the instruction set extension is supported by the first processor; and a hypervisor, 
wherein the hypervisor can change the first CPU ID information to provide incorrect information to a requesting process but cannot change the second CPU ID information.













14. The system of claim 13, 

wherein the first processor is to provide the first CPU ID information in response to execution of a CPU ID instruction having an opcode of 0Fh A2h and indicating, in an EAX register, information to be returned in a result of the CPU ID instruction.



15. The system of claim 13, wherein the first CPU ID information includes third information to indicate a memory bandwidth capability.




16. The system of claim 13, wherein the second processor is to determine that an instruction is not supported by the first processor, and wherein the second processor is to communicate at least some of the second CPU ID information to the first processor.

11. A system comprising: 
a first processor; a hypervisor to provide incorrect CPU ID information about the first processor; and 
a second processor to: determine actual computer processing unit identification (CPU ID) information about the first processor, including information that correctly indicates whether an instruction set extension is supported by the first processor; and 

correct the incorrect CPU ID information about the first processor with the actual CPU ID information, including to correct information that incorrectly indicates whether the instruction set extension is supported by the first processor with the information that correctly indicates whether the instruction set extension is supported by the first processor.











12. The system of claim 11, 
wherein the first processor is to invoke an instruction to determine CPU ID information about the first processor, wherein the instruction is a CPU ID instruction having an opcode of 0Fh A2h and indicating, in an EAX register, information to be returned in a result of the CPU ID instruction, and wherein in response to the instruction the hypervisor is to provide the incorrect CPU ID information.

13. The system of claim 12, wherein the actual CPU ID information cannot be changed by the hypervisor.

14. The system of claim 11, wherein the second processor is to communicate at least some of the actual CPU ID information to the first processor.

15. The system of claim 11, wherein the information that correctly indicates whether the instruction set extension is supported by the first processor indicates that an instruction is not supported by the first processor, and wherein the first processor is part of a computer processing unit (CPU) and the second processor is not part of a CPU.
17. At least one machine readable medium comprising instructions that, when executed by a second processor, causes the second processor to: 
determine second computer processing unit identification (CPU ID) information, including second information to indicate whether an instruction set extension is supported by a first processor; and 

communicate the second CPU ID information to the first processor, wherein the second CPU ID information cannot be changed by a hypervisor but first CPU ID information determined by the first processor, including first information to indicate whether the instruction set extension is supported by the first processor, can be changed by the hypervisor to provide incorrect information to a requesting process.

18. The at least one machine readable medium of claim 17, wherein the instructions, when executed by the second processor, cause the second processor to determine third information to indicate a memory bandwidth capability.










19. The at least one machine readable medium of claim 17, wherein the instructions, when executed by the second processor, cause the second processor to determine that an instruction is not supported by the first processor.

20. The at least one machine readable medium of claim 17, wherein the instructions, when executed by the second processor, cause the second processor to change the first information.
 








21. A system comprising: 
a first processor to provide first computer processing unit identification (CPU ID) information, including first information to indicate whether an instruction set extension is supported by the first processor; and 
a second processor to provide second CPU ID information, including second information to indicate whether the instruction set extension is supported by the first processor, 
wherein the first CPU ID information can be changed by a hypervisor to a requesting process and the second CPU ID information cannot be changed by the hypervisor, and wherein the second information can differ from the first information.
21. At least one machine readable medium comprising instructions that, when executed by a second processor, causes the second processor to: 
determine actual computer processing unit identification (CPU ID) information about a first processor, including information that correctly indicates whether an instruction set extension is supported by the first processor; and 
correct incorrect CPU ID information about the first processor with the actual CPU ID information, including to correct information that incorrectly indicates whether the instruction set extension is supported by the first processor with the information that correctly indicates whether the instruction set extension is supported by the first processor.







22. The at least one machine readable medium of claim 21, 
wherein the first processor is to invoke an instruction having an opcode of 0Fh A2h to determine CPU ID information about the first processor, 
wherein in response to the instruction a hypervisor is to provide the incorrect CPU ID information, and 
wherein the actual CPU ID information cannot be changed by the hypervisor.










23. The at least one machine readable medium of claim 21, 
wherein the instructions, when executed by the second processor, cause the second processor to communicate at least some of the actual CPU ID information to the first processor, and 
wherein the first processor is part of a computer processing unit (CPU) and the second processor is not part of a CPU.

11. A system comprising: 
a first processor; a hypervisor to provide incorrect CPU ID information about the first processor; and 
a second processor to: determine actual computer processing unit identification (CPU ID) information about the first processor, including information that correctly indicates whether an instruction set extension is supported by the first processor; and 

correct the incorrect CPU ID information about the first processor with the actual CPU ID information, including to correct information that incorrectly indicates whether the instruction set extension is supported by the first processor with the information that correctly indicates whether the instruction set extension is supported by the first processor.



22. The system of claim 21, wherein the first processor is to provide the first CPU ID information in response to execution of a CPU ID instruction having an opcode of 0Fh A2h and indicating, in an EAX register, information to be returned in a result of the CPU ID instruction.





23. The system of claim 21, wherein the first CPU ID information includes third information to indicate a memory bandwidth capability.

24. The system of claim 21, wherein the second processor is to communicate at least some of the second CPU ID information to the first processor.

25. The system of claim 21, wherein the second processor is to determine that an instruction is not supported by the first processor.
12. The system of claim 11, 
wherein the first processor is to invoke an instruction to determine CPU ID information about the first processor, wherein the instruction is a CPU ID instruction having an opcode of 0Fh A2h and indicating, in an EAX register, information to be returned in a result of the CPU ID instruction, and wherein in response to the instruction the hypervisor is to provide the incorrect CPU ID information.

13. The system of claim 12, wherein the actual CPU ID information cannot be changed by the hypervisor.


14. The system of claim 11, wherein the second processor is to communicate at least some of the actual CPU ID information to the first processor.

15. The system of claim 11, wherein the information that correctly indicates whether the instruction set extension is supported by the first processor indicates that an instruction is not supported by the first processor, and wherein the first processor is part of a computer processing unit (CPU) and the second processor is not part of a CPU.


17. A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: 
assigning, by the coordinator node of the arbitrary query engine, the second sub-query to a second query node of the arbitrary query engine; 
selects, by a second service connector associated with the second query node of the arbitrary query engine, a second service provider interface (SPI) integrated into a second service, the second service being capable of processing the second sub-query, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including a common interface component configured to facilitate communication between the arbitrary query engine and the second SPI, and the second SPI including a second service interface component configured based on a uniform access specification; 
providing, by the second service connector associated with the second query node of the arbitrary query engine, the second sub-query to the second service provider interface; 





obtaining, by the second service using the first SPI, at least a portion of the first data from the second datastore associated with the second service, the at least a portion of the second data being formatted according to a second service data specification; 
transforming, by the second SPI based on the uniform access specification, the at least a portion of the second data, thereby generating transformed second data formatted according to the uniform access specification; 
providing, by the second service using the first SPI, the transformed second data to the arbitrary query engine; 
assigning, by the coordinator node of the arbitrary query engine, the second sub-query to a second query node of the arbitrary query engine; 
selects, by a second service connector associated with the second query node of the arbitrary query engine, a second service provider interface (SPI) integrated into a second service, the second service being capable of processing the second sub-query, the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including a common interface component configured to facilitate communication between the arbitrary query engine and the second SPI, and the second SPI including a second service interface component configured based on a uniform access specification; 
providing, by the second service connector associated with the second query node of the arbitrary query engine, the second sub-query to the second service provider interface; 
obtaining, by the second service using the first SPI, at least a portion of the first data from the second datastore associated with the second service, the at least a portion of the second data being formatted according to a second service data specification; 
transforming, by the second SPI based on the uniform access specification, the at least a portion of the second data, thereby generating transformed second data formatted according to the uniform access specification; and 
providing, by the second service using the first SPI, the transformed second data to the arbitrary query engine.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
6. Claims 1-25 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of Patent No 11222082. 
The claims 1-25 would be allowable when below condition met: 
the above double patenting rejections would be withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 11222082.
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the parent application (patented to 11222082) and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched individually or in combination are considered the closest art disclosing the subject matters recited in the instant application as recited in claims 1, 8, 13, 17 and 21, excepting U.S. Patent No 11222082, as evidenced by the element to element comparison of independent and dependent claims listed in table above in the double patenting rejections, respectively.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 21, 2022